Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered April 20, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contention is unpreserved for appellate review and we decline to review it in the exercise of our interest of justice jurisdiction. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.